In an action to recover damages for personal injuries, etc., plaintiff Anthony Esteves appeals, and defendant Somco Fuel, Inc., and third-party defendant 163 Eastern Parkway Realty Corp. cross-appeal, from an order of the Supreme Court, Kings County (Cooper, J.), entered January 5, 1981, which, after the jury returned a verdict in favor of Anthony Esteves, on the issue of damages, in the sum of $1,098,000, granted the cross appellants’ motions to set aside the verdict as excessive and ordered a new trial unless Anthony Esteves stipulated to a reduction of the award to $500,000 within a specified period of time. Order modified, on the law, by increasing the proposed award to $750,000. As so modified, order affirmed, without costs or disbursements. Plaintiff Anthony Esteves’ time to stipulate to the reduction is extended until 20 days after service upon him of a copy of the order to be made hereon, with notice of entry. Although, on the facts presented, the jury verdict of $1,098,000 was excessive, the reduction proposed by the trial court was unduly severe. In order to adequately compensate Anthony Esteves for his extensive injuries and attendant pain and suffering, a reduction to $750,000 would be appropriate. We have considered the parties’ other contentions and find them to be without merit. Gulotta, J. P., Cohalan, O’Connor and Bracken, JJ., concur.